         Case 4:20-cv-00113-LPR Document 57 Filed 12/01/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TONY ANTHONY GRIFFIN                                                              PLAINTIFF
ADC #150964

V.                               Case No. 4:20-cv-00113-LPR

ADAM CLARK, Captain, Tucker Unit;
JOE PAGE, Warden, Tucker Unit;
THOMAS HURST, Deputy Warden, Tucker Unit;
CAROL CHISOM, Nurse, Tucker Unit;
MELISSA MOORE, Lead Nurse, Tucker Unit;
and VIRGINIA STRICKLAND                                                       DEFENDANTS


                                           ORDER

       The parties’ Joint Motion to Dismiss (Doc. 56) is GRANTED, and this case is DISMISSED

with prejudice. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis

appeal from the Order and Judgment dismissing this action would not be taken in good faith.

       IT IS SO ORDERED this 1st day of December 2020.



                                                   _________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
